DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission (i.e. request for continued examination) filed on 18 Aug 22 has been entered (based on the claim set submitted on 25 Jul 22).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder (e.g. “device”, “module”, “sub-module”, “unit”, etc.) coupled with functional language (e.g. “assess…”, “calculates…”, “processes…”, “merges…”, “determines”, etc.) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) at least one sensing device of a vehicle configured to assess conditions of the vehicle within operable detection range, used within independent Claim 1, (b) a model predictive control module configured to compute the predictive model path, used within dependent Claim 3, (c) the reference generation sub-module processes data, used within dependent Claim 5, (d) the measurement processing sub-module processes data, used within dependent Claim 6, (e) the model sub-module processes inputs from the measurement processing sub-module, used within dependent Claim 7, (f) the objective function sub-module merges the reference sequence of the reference generation sub-module and the next position over time data from the model sub-module, used within dependent Claim 8, (g) the optimizer and sequence generator sub-module processes the cost value, used within dependent Claim 9, and (h) a model predictive control module determines an angle command, used within dependent Claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described here:
at least one sensing device (“An environmental perception module 30 gathers information of lane availability and obstacle boundaries in at least a forward direction of a vehicle to determine the surrounding conditions of the vehicle 12. The environmental perception module 30 includes at least one of a camera, radar, LiDAR, and GPS. Alternative sensing devices are contemplated”, Paragraph 22; also see Claim 2).  As such, this 35 U.S.C. 112(f) limitation is being interpreted to be one or more of a camera, radar, LiDAR, global positioning system, or the like.
a model predictive control module / reference generation sub-module / measurement processing sub-module / model sub-module / objective function sub-module / optimizer and sequence generator sub-module (“The model predictive control module 40 includes a reference generation unit 41, a measurement processing unit 42, a model unit 44, an objective function unit 46, and an optimizer and sequence generator unit 48”, Paragraph 23, “As used herein, the terms module and sub-module refer to one or more processing circuits such as an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality. As can be appreciated, the sub-modules described herein can be combined and/or further partitioned”, Paragraph 29).  As such, these 35 U.S.C. 112(f) limitations are being interpreted to be one or more processing circuits, or the like.  It should be also noted that the listed sub-modules (as opposed to the model predictive control module) are being interpreted to be one or more processing circuits, or the like, of the model predictive control module.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weibwange et al. (US 2019/0377352, based on foreign priority to EP 18176300.4, filed 6 Jun 18), herein “Wiebwange”, in view of German foreign Patent DE 4313568 (wherein the Google Patents English translation of this foreign Patent had been previously provided for citation purposes), herein “Werner”, in view of Bodtker et al. (US 2018/0086297, filed 29 Sep 16), herein “Bodtker”, further in view of Keller et al. (US 2018/0043886, filed 10 Aug 17 and published 15 Feb 18), herein “Keller”.
Regarding Claim 1 (independent), Wiebwange discloses a method of collision avoidance (“This object is achieved by the inventive method and vehicle configured to carry out the method for assisting an operator of a vehicle”, Paragraph 7, “the relation to other relevant vehicles characterized by e.g. the time gap (distance/ego -vehicle speed) or time-to-collision (distance/relative velocity) optionally (non-linearly) weighted with the relative velocity, real distance, longitudinal distance or a combination thereof…the required reaction of the other relevant vehicles with respect to the ego -vehicle under investigation characterized by e.g. required acceleration to avoid a crash or keep a safety distance”, Paragraphs 74-75) comprising:
assessing conditions around a vehicle within operable detection range of at least one sensing device of the vehicle (“The method according to the invention is performed by a vehicle including at least one sensor for sensing an environment of the vehicle”, Paragraph 12, “in order to start the method it is first necessary to determine currently experienced situation. In the given example the vehicle is equipped with at least one sensor 11 in order to sense the environment of the ego-vehicle. Such sensor might be for example a camera, LIDAR, RADAR, car2car/car2infrastructure communication, ultrasonic sensor or a combination thereof. As mentioned in step S1 using these sensors preferably 360.degree. of the environment of the ego-vehicle are observed. The information of the sensed environment is then forwarded to the processor 12 mounted on the vehicle 10”, Paragraph 52);
determining an obstacle boundary of one or more obstacles within operable detection range of the at least one sensing device of the vehicle (“The decisions are influenced by the current layout of the traffic situation that includes positions of other vehicles and lane layout”, Paragraph 52, “predicted vehicle 30 in FIG. 5”, Paragraph 103);
computing a predictive model path of the vehicle to avoid a collision with the one or more obstacles based on each determined obstacle boundary during a lane change of the vehicle (“the invention is consequently not limited to lane change situations”, Paragraph 48, “In FIG. 5 on the left side there is shown a traffic situation where the ego-vehicle drives on the center lane. A trajectory for a lane-change of the ego-vehicle to the left neighboring lane in a given situation including the ego-vehicle behavior shall be optimized. The trajectory to be optimized is shown by the arrow 20”, Paragraph 101);
sending a command to control a vehicle steer-by-wire (see below discussion pertaining to Bodtker) steering system of the vehicle to follow the predictive model path (“a control signal to output information to the driver about the selected trajectory and/or to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights. In FIG. 1 only the vehicle activation is illustrated in step S8 as an example for making use of the control signal generated by the processor 13”, Paragraph 59), wherein actuation of a turn signal prompts the collision avoidance system to effectuate the lane change with the method (see below discussion pertaining to Werner), wherein the vehicle steer-by-wire (see below discussion pertaining to Bodtker) steering system includes a road wheel actuator (“in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example…the steering”, Paragraph 59); and
wherein sending a command to control the vehicle steer-by-wire (see below discussion pertaining to Bodtker) steering system of the vehicle to follow the predictive model path (“a control signal to output information to the driver about the selected trajectory and/or to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights. In FIG. 1 only the vehicle activation is illustrated in step S8 as an example for making use of the control signal generated by the processor 13”, Paragraph 59) includes switching the road wheel actuator to an active assist mode to follow the predictive model path for the lane change if a driver chooses an incorrect path for the lane change (see below discussion pertaining to Keller), regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition (see below discussion pertaining to Bodtker).
Firstly, Wiebwange remains silent regarding (a) “wherein actuation of a turn signal prompts the collision avoidance system to effectuate the lane change with the method”.  However, this limitation is taught by Werner (“The method is initiated by an activation step ( 10 ), which is formed by actuating a direction indicator lever. The system is activated at the same time as the direction indicator is triggered. As an alternative, it can be provided that the process activation by simply tapping the direction indicator lever, it follows without the direction indicator already being triggered, so that the other road users are not irritated by the prospect of a lane change that is possibly not yet realizable. The direction of travel is only shown when a gap for a possible lane change has been recognized and the own vehicle has reached the position required for the lane change. This activation is preferably deleted again if no gap was found within a predetermined time, after which the driver is asked to repeat if he continues to intend to change lanes. If, on the other hand, the other road users are informed of the existing intention to change lanes by immediately lighting up the direction indicator, they can react to it in different ways, either by making room for a sufficient gap or by closing any gap that may exist and thus making a lane change impossible”, Paragraph 20 of the Google Patents English translation of Werner).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Wiebwange so that actuation of a turn signal prompts the collision avoidance system to effectuate the lane change with the method, as taught by Werner, “so that the other road users are not irritated by the prospect of a lane change that is possibly not yet realizable” (per above citation), and alternatively/additionally, so that the collision avoidance system does not waste unnecessary processing resources on calculating an appropriate lane change gap until after it appears that the driver in fact desires a lane change (which would be indicated if/when the driver actuates a turn signal).
Secondly, Wiebwange remains silent regarding (b) that the vehicle steering system is specifically a vehicle steer-by-wire steering system, and (c) “switching the road wheel actuator to an active assist mode to the predictive model path for the lane change…regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition”.  However, these limitations are taught by Bodtker (“The vehicle is provided with a steering assembly 20 and an autonomous driving assisted steering system or advanced driver assist system (ADAS) 22 such that the vehicle is able to perform operations without continuous input from a driver (e.g. steering, accelerating, braking, maneuvering, etc.)…A vehicle control or monitoring system is able to selectively activate or deactivate the ADAS 22 in response to events occurring within or external to the vehicle”, Paragraph 21, “The steering wheel 30 is switchable between a rotatable condition and a non-rotating condition in response to the selective activation of the ADAS 22. The driver of the vehicle is able to provide directional control of the vehicle through the steering wheel 30 when the ADAS 22 is deactivated and the steering wheel 30 is in the rotatable condition. The steering wheel 30 is in a rotatable condition when the ADAS 22 is deactivated and the steering wheel 30 is in the extended position. The steering wheel 30 is switched from a rotatable condition to a non-rotating condition when the ADAS 22 is activated. The steering wheel 30 may be inhibited from rotating in the non-rotating condition. The steering wheel 30 is in the non-rotating condition when the steering wheel 30 is operatively decoupled from the steering shaft 44 and/or in the retracted position. In at least one embodiment, when the ADAS 22 is activated, the steering shaft 44 counter rotates such that no rotation of the steering wheel 30 is caused by the performance of steering maneuvers controlled by the ADAS 22. It is to be appreciated that “decoupling” the steering wheel 30 from the steering shaft 44 may be done mechanically, electrically, or a combination thereof”, Paragraphs 24-25).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Wiebwange to utilize a steer-by-wire steering system and to switch the road wheel actuator to an active assist mode (i.e. autonomous mode) to follow the predictive model path for the lane change (“A trajectory for a lane-change of the ego-vehicle” as per Wiebwange), regardless of the driver input at a handwheel actuator and transitioning a handwheel into a non-rotational condition, as taught by Bodtker, in order to eliminate any unintentional bumps to the handwheel of the vehicle while the vehicle is already in the midst of autonomous driving (such as during an autonomous lane change), thus improving the safety of the autonomous driving, and/or to enable the handwheel to retract out of the way during autonomous driving so that the driver (who is actually just a passenger while the vehicle is in an autonomous driving mode) has a little more space, and thus added comfort.
Finally, Wiebwange remains silent regarding (d) “wherein sending a command to control the… steering system of the vehicle to follow the predictive model path includes switching the road wheel actuator to an active assist mode to the predictive model path for the lane change if a driver chooses an incorrect path for the lane change”.  However, this limitation is taught by Keller (“the control system is able to determine “incorrect” or “unfavorable” trajectories, and is configured for keeping the driver from using these “incorrect” or “unfavorable” trajectories”, Paragraph 20, “the host motor vehicle is diverted from trajectories that are instantaneously evaluated as “incorrect.” The system presented here identifies “incorrect” or “unfavorable” trajectories and…(semi)autonomously intervenes in the driving behavior, for example by a braking or steering torque overlay in the host motor vehicle”, Paragraphs 24-25, “determining an instantaneously traveled trajectory of the host motor vehicle and comparing it to the classified trajectories, and based on this situation recognition for the host motor vehicle, making an intervention decision, and…generating at least one associated control command that causes the host motor vehicle to follow at least one of the collision-free trajectories”, Paragraph 28, “This allows an increase in driving safety and driving comfort, in that during a lane change by the host motor vehicle, possible problems due to a preceding other motor vehicle are recognized correctly and in a timely manner, and a speed adaptation and/or a driving maneuver of the host motor vehicle may thus be carried…by a driver assistance system”, Paragraph 32, “the signal may be suitable for carrying out an autonomous trajectory adaptation and/or speed adaptation of the host motor vehicle, and/or for taking this into account for an autonomous lane change or autonomous driving maneuver by the host motor vehicle”, Paragraph 36).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Wiebwange to switch the road wheel actuator to an active assist mode (i.e. autonomous mode) to follow the predictive model path for the lane change (“A trajectory for a lane-change of the ego-vehicle” as per Wiebwange), if a driver chooses an incorrect path for the lane change, as taught by Keller, in order to ensure that an active assist mode takes over control of a vehicle that is to follow a lane change trajectory in a manner that will ensure the avoidance of any “incorrect” or “unfavorable” lane change paths that may otherwise be improperly chosen by the driver, thus improving the overall safety for the vehicle and its passengers as well as those surrounding it, and/or improving driver/passenger comfort in knowing that their vehicle’s lane changes will be corrected to be “proper” if the driver would have otherwise made a mistake (per Paragraph 32 of Keller).
Regarding Claim 3, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 1, and Wiebwange further discloses that the predictive model path is computed with a model predictive control module, wherein the model predictive control module comprises a reference generation sub-module, a measurement processing sub-module, a model sub-module, an objective function sub-module, and an optimizer and sequence generator sub-module (per Claim 4, dependent upon Claim 3) (“a processor configured to carry out the method steps”, Paragraph 12, “information of the sensed environment is then forwarded to the processor 12 mounted on the vehicle 10”, Paragraph 52).
Regarding Claim 5, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 3, and Wiebwange further discloses that the reference generation sub-module processes data of at least one of lane availability, lane geometry, each determined obstacle boundary, and turn signal input (“control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, passing a reference point during the lane-change, for example a lane-boundary, lane-change end, which is the end of a lateral motion relative to the lane-boundary, or a slope of lateral motion, which is the derivative of lateral position with respect to longitudinal position”, Paragraph 27, “a predefined value representing a desired state, for example final orientation to a lane”, Paragraph 28, “Situation: description of the state of the local traffic environment, covering existence, position, lane, speed and future behaviors/trajectories of vehicles including the ego-vehicle”, Paragraph 36, “The decisions are influenced by the current layout of the traffic situation that includes positions of other vehicles and lane layout”, Paragraph 49, “For lateral motion any of: times for lane-change start (lateral motion relative to the lane-boundary starts), passing reference point during the lane-change (e.g. lane-boundary), lane-change end (lateral motion relative to the lane-boundary ends)”, Paragraph 61, “Parameters set to a fixedly defined value representing a desired state (e.g. final orientation to the lane”, Paragraph 64, “parameters measured from the ego-vehicle (e.g. current acceleration, steering wheel angle, orientation to the lane)”, Paragraph 69, “For the position within the lane of the ego-vehicle three control points 23. 24 and 25 are shown in the diagram: the first control point 23 defines the start of the lateral motion of the ego-vehicle, the second control point 24 identifies the position where the lane-marking 27 is crossed and finally the third control point 25 identifies the end of the lateral motion of the ego-vehicle”, Paragraph 101) to create a reference sequence (“Based on the ego-vehicle behavior in specific future situations an initial trajectory for the ego-vehicle is created”, Paragraph 60).
Regarding Claim 6, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 3, and Wiebwange further discloses that the measurement processing sub-module processes data of at least one of the vehicle speed, steering angle, heading angle, and yaw rate (“updating the parameters of the vehicle, like position, lane, speed and so on”, Paragraph 16, “observed parameters by analyzing data recorded during usual driving patterns, observed parameters by analyzing data recorded during driving of the ego-vehicle driver, measured values of the ego-vehicle, for example current acceleration, steering wheel angle or orientation to the lane, or any combination thereof”, Paragraph 28, “velocity of the ego-vehicle…the ego-vehicle speed”, Paragraph 29, “Situation: description of the state of the local traffic environment, covering existence, position, lane, speed and future behaviors/trajectories of vehicles including the ego-vehicle”, Paragraph 36, “Trajectory: time-series of a given length of values of a parameter that influences the motion of the vehicle, here e.g. acceleration, velocity, lateral shift, steering wheel angle, and so on”, Paragraph 38, “automated highway driving is performed which controls longitudinal and lateral vehicle motion. Longitudinal motion includes acceleration and/or velocity of the vehicle”, Paragraph 48, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “parameters measured from the ego-vehicle (e.g. current acceleration, steering wheel angle, orientation to the lane)”, Paragraph 69, “a selected set-headway ego-vehicle velocity”, Claim 15).
Regarding Claim 7, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 3, and Wiebwange further discloses that the model sub-module processes inputs from the measurement processing sub-module in a vehicle dynamics model to predict a X,Y location and a heading angle of the vehicle as a next position over time data (“a control signal…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “a given situation is represented by trajectories of all relevant vehicles according to their behavior associated to this given situation. A trajectory may in particular be represented as a cubic-C2-spline. The vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value”, Paragraph 27, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “Based on the selected trajectory and behavior the processor 12 generates a control signal which is then output…to controllers 15 for controlling actuators 16 of the vehicle 10…in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights”, Paragraph 59, “The trajectory to be optimized is shown by the arrow 20. The two diagrams on the right of FIG. 5 show two polynomial functions 21 and 22, one function 22 for longitudinal acceleration and one function 21 for the lateral position in the lane. These two polynomial functions 21, 22 represent the trajectory of the ego-vehicle. The shape of the two polynomial functions 21, 22 is defined through positions of certain control points. All the control points lie between a start point SP and a target point TP of the spline which define beginning and ending of an ego-vehicle's behavior”, Paragraph 101; also see Fig. 5).
Regarding Claim 8, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 7, and Wiebwange further discloses that the objective function sub-module merges the reference sequence of the reference generation sub-module (“Based on the ego-vehicle behavior in specific future situations an initial trajectory for the ego-vehicle is created”, Paragraph 60) and the next position over time data from the model sub-module (“A trajectory may in particular be represented as a cubic-C2-spline”, Paragraph 27, “polynomial functions 21, 22 represent the trajectory of the ego-vehicle. The shape of the two polynomial functions 21, 22 is defined through positions of certain control points. All the control points lie between a start point SP and a target point TP of the spline which define beginning and ending of an ego-vehicle's behavior”, Paragraph 101) to predict a location and orientation of the vehicle along with a command sequence from the optimizer and sequence generator sub-module to generate a cost value (“a parameter space of parameters defining possible trajectories which implement the situation-associated ego-vehicle behavior is evaluated with respect to cost and/or quality, and the trajectory that results in minimum cost or maximum quality is selected as optimized trajectory. The cost of the ego-vehicle's trajectory is defined by a combination of cost-terms influenced by control points that represent parameters to be optimized”, Paragraph 24, “It is also possible to set a control value to a fixed value based on either one of a predefined value representing a desired state, for example final orientation to a lane”, Paragraph 28, The cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points”, Paragraph 29).
Regarding Claim 9, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 8, and Wiebwange further discloses that the optimizer and sequence generator sub-module processes the cost value to iteratively compute the command sequence over multiple points to minimize the cost value (“the trajectory that results in minimum cost or maximum quality is selected as optimized trajectory”, Paragraph 28, “Advantageously, the optimization process for determining an optimized trajectory is sequentially done for each constructed situation according to a predefined order of the situations until a stop criterion is reached”, Paragraph 31, “the control signal is output only if the selected trajectory and associated behavior has cost not exceeding a threshold”, Paragraph 33).
Regarding Claim 10, Wiebwange as modified by Werner, further modified by Bodtker, and further modified by Keller teaches the method of Claim 1, and Wiebwange further discloses that a model predictive control module determines an angle command to be sent to a position servo module of the vehicle (“a control signal…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights”, Paragraph 59).
Response to Arguments
Applicant’s respectfully submitted remarks/arguments and amendments to the claims dated 25 Jul 22 have been fully considered and are found to be persuasive; however, the amendments to independent Claim 1 necessitated a change to the current prior art rejections to replace the Mao reference with the now-utilized Keller reference (due to the changing of “switching the road wheel actuator to an active assist mode to follow the predictive model path for the lane change if a driver fails to respond to a collision alert or chooses an incorrect path for the lane change” to become “switching the road wheel actuator to an active assist mode to follow the predictive model path for the lane change if a driver chooses an incorrect path for the lane change”), thus rendering moot the Applicant’s arguments relating to Mao.  It should be further noted that Applicant’s corrective actions and remarks pertaining to the previously made Claim Rejection under 35 USC 112(b) has been found to be persuasive and thus this particular rejection has been withdrawn.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
US 2019/0369636 A1 (“The vehicle control apparatus 40 of the vehicle to be controlled controls the own vehicle according to the control command received from the control system 10. For example, the vehicle control apparatus 40 switches the manual driving to the autonomous driving, sets the destination and route indicated by the control command, and controls the own vehicle according to the set content”, Paragraph 49, “As the behavior pattern of a vehicle, behavior patterns violating various traffic rules (for example…lane change at a lane change prohibited place…) may be pre-registered. If the vehicle that performs the pre-registered behavior pattern of a vehicle is determined in the image, the controlled object determination unit 12 further analyzes the image to determine the identification information (for example, the vehicle number) of the vehicle. Then, the vehicle identified by the determined identification information of the vehicle is set as the vehicle to be controlled”, Paragraph 81, “control the vehicle from the outside so as to perform a desired operation”, Paragraph 101)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663